MILLS, Judge
dissenting:
I dissent.
Mrs. Lord did not claim nor prove a special equity in the home. She did not seek nor prove partition. Nor did she claim or prove an award of the home as lump sum alimony. It was error for the trial court to *358award Mrs. Lord, Mr. Lord’s interest in the home.
The facts before us fail to support the trial court’s award of rehabilitative alimony to Mrs. Lord. She was employed. Her ability to earn a living was not decreased by her marriage. Her net worth was equal to that of Mr. Lord. The award of rehabilitative alimony was error.
The award of attorney’s fees to Mrs. Lord was error also because her financial condition was as good as that of Mr. Lord.
I would reverse the judgment of the trial court except as to the award of the household furnishings to Mrs. Lord which I would affirm.